Order filed May 9, 2013




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00096-CR
                                    ____________

                              JOSE VASQUEZ, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 228th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1333231


                                         ORDER

       On March 28, 2013, this Court rendered its judgment reversing the trial court’s
judgment and ordering a new trial.

       On April 4, 2013, appellant, Jose Vasquez, filed a motion requesting this Court to
set reasonable bail. Tex. Code Crim. Proc. Ann. Art. 44.04(h). We have jurisdiction to
set bail following a reversal of the trial court’s judgment. See Tex. R. App. P. 51.2(c).

       We grant the motion, and ORDER the appellant, Jose Vasquez, released on bail
upon his giving good and sufficient bond, signed by appellant as principal and with
sureties as required by law, in the sum of $1,000,000.00, pending final disposition by the
trial court below.



                                     PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison